                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION



 DEANDRE CRAWFORD,

 Plaintiff,
                                                  Case No. 15 cv 01597
 v.
                                                  Judge Mary M. Rowland
 GHALIAH OBAISI,
 INDEPENDENT EXECUTOR OF
 THE ESTATE OF SALEH OBAISI,

 Defendants.


                      MEMORANDUM OPINION & ORDER

      Plaintiff DeAndre Crawford brings this civil rights lawsuit under 42 U.S.C. §

1983, against Defendant, Ghaliah Obaisi, as Independent Executor of the Estate of

Saleh Obaisi, M.D., Deceased (“Dr. Obaisi”), for violating his Eighth Amendment

rights. For the reasons stated below, the Court grants summary judgment in favor of

Defendant and against Crawford. (Dkt. 192).

                                     BACKGROUND

      On May 14, 2014, Crawford suffered a seizure and fell from his top bunk at

Stateville Correctional Center. (Dkt. 199 at 1) During his seizure, “Crawford lost

consciousness and fell to the floor of his cell, landing with sufficient force on his head

that he snapped his front tooth in half.” (Id.) Unable to stand, Crawford was taken to

the health care unit in a wheelchair where he was examined by Dr. Obaisi. (Dkt. 200

¶¶ 46, 49, 62) Dr. Obaisi asked Crawford several questions, looked in his eyes, and


                                                                                        1
referred him to the dental department on an urgent basis. (Id. at ¶¶ 46, 49) Dr. Obaisi

testified that he performed a neurological examination on Crawford, which included

determining whether Crawford was alert and oriented, and observing Crawford’s

eyes and cranial nerves to make sure there was no brain bleeding. (Dkt. 194 ¶ 46).

Crawford contests whether Dr. Obaisi conducted a neurological exam, claiming

instead that Dr. Obaisi merely asked him two questions and looked in his eyes before

shuffling him off to the next medical provider. (Dkt. 200 ¶ 46) Dr. Obaisi additionally

prescribed Crawford with an anti-seizure medication. (Dkt. 194 ¶ 46) Crawford was

then taken to the dental department to address his broken tooth. (Dkt. 200 ¶ 39) After

his appointment with the dental department, Crawford was taken back to the

healthcare unit, but was not seen by Dr. Obaisi again. (Dkt. 199 at 4)

      Crawford does not recall his conversation with Dr. Obaisi during his May 14,

2014 examination. (Dkt. 200 ¶ 43) He does admit, however, that he did not complain

about any other part of his body, including his neck, shoulders, hip or lower back at

that appointment. (Id. at ¶ 45) Over the next three months, Crawford had several

appointments with medical personnel for various ailments. 1 (Id. at ¶¶ 50-53) None of

the appointment notes contain complaints of pain in Crawford’s neck, shoulders,

back, or hip. (Id.) Yet Crawford maintains that he reported pain in these areas at

each appointment. (Id. at ¶ 73) On August 19, 2014, Crawford requested an



1 Crawford had a follow up appointment on May 16, 2014, an appointment regarding
testicular pain on June 4, 2014, an appointment regarding abdominal pain on July
15, 2014, and an appointment regarding Crawford’s blood pressure and seizures on
August 12, 2014. None of the medical personnel’s appointment notes contain any
complaints of pain in Crawford’s neck, shoulders, back, or hip. (Dkt. 200 ¶¶ 50-53)
                                                                                     2
appointment with Dr. Obaisi to address pain in his left shoulder and neck. (Id. at ¶

54) That appointment is the first official record of pain in Crawford’s neck and

shoulders. At that appointment, Dr. Obaisi examined Crawford, diagnosed Crawford

with a neck and shoulder sprain, and prescribed Naprosyn, a non-steroidal anti-

inflammatory medication. (Id.)

      Crawford filed suit against Dr. Obaisi, claiming that Dr. Obaisi was

deliberately indifferent to Crawford’s serious medical need following his fall. His

claim focuses on the examination immediately after the seizure and fall on May 14,

2014. Crawford argues that Dr. Obaisi’s failure to physically examine him after his

fall on May 14, 2014, and the resultant failure to diagnose the neck and shoulder

sprain, forced Crawford to endure unnecessary pain for three months. Dr. Obaisi now

moves for summary judgment.

                                 LEGAL STANDARD

      Summary judgment is proper where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A genuine factual dispute exists when there is enough evidence that a

reasonable jury could find in favor of the nonmoving party. Whiting v. Wexford Health

Sources, Inc., 839 F.3d 658, 661 (7th Cir. 2016); Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). In construing the evidence and facts supported by the record in

favor of the non-moving party, the Court gives the non-moving party “the benefit of




                                                                                     3
reasonable inferences from the evidence, but not speculative inferences in [its] favor.”

White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016) (internal citations omitted).

      Summary judgment is proper against “a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which the party will bear the burden of proof at trial.” Celotex, 477 U.S. at 323; see

also White, 829 F.3d at 841 (summary judgment warranted where a reasonable juror

could not find in favor of the non-moving party “on the evidence submitted in support

of and opposition to the motion for summary judgment”) (internal citation omitted).

                                      DISCUSSION

      Dr. Obaisi moves for summary judgment, arguing that Crawford failed to

establish that Dr. Obaisi was deliberately indifferent, that Dr. Obaisi is entitled to

qualified immunity, and that Crawford’s claim for punitive damages fails.

       “It is well-established that prison officials and medical staff violate the Eighth

Amendment’s prohibition on cruel and unusual punishment when they act with

deliberate indifference to a prisoner’s serious medical needs.” Rasho v. Elyea, 856

F.3d 469, 475 (7th Cir. 2017) (citing Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285,

50 L. Ed. 2d 251 (1976)). “To determine if the Eighth Amendment has been violated

in the prison medical context, we perform a two-step analysis, first examining

whether a plaintiff suffered from an objectively serious medical condition, and then

determining whether the individual was deliberately indifferent to that condition.”




                                                                                         4
Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016). The parties’ briefing focuses on

the second element. 2

      Deliberate indifference requires that a defendant actually know about yet

disregard a substantial risk of harm to an inmate’s health or safety. Petties, 836 F.3d

at 728. “The standard is a subjective one: the defendant must know facts from which

he could infer that a substantial risk of serious harm exists and he must actually

draw that inference.” Zaya v. Sood, 836 F.3d 800, 804 (7th Cir. 2016); see also Petties,

836 F.3d at 728 (“[T]he Supreme Court has instructed us that a plaintiff must provide

evidence that an official actually knew of and disregarded a substantial risk of

harm.”) (emphasis in original).

      “When a prison medical professional is accused of providing inadequate

treatment (in contrast to no treatment), evaluating the subjective state-of-mind

element can be difficult.” Whiting v. Wexford Health Services, Inc., 839 F.3d 658, 663

(7th Cir. 2016) (emphasis in original). The Supreme Court and the Seventh Circuit

have been clear that evidence of medical negligence is not enough to prove deliberate

indifference. Estelle, 429 U.S. at 106 (“Medical malpractice does not become a

constitutional violation merely because the victim is a prisoner”); Petties, 836 F.3d at

728 (“[P]laintiffs must show more than mere evidence of malpractice to prove

deliberate indifference”); see also Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir.



2 Neither of Defendant’s briefs addresses whether Crawford suffered from an
objectively serious medical condition. Plaintiff’s Reply Brief addresses the question
briefly and argues that Plaintiff suffered from an objectively serious medical
condition. (Dkt. 199 at 3) The Court presumes this factor for summary judgment
purposes.
                                                                                      5
2008) (“Deliberate indifference is not medical malpractice; the Eighth Amendment

does not codify common law torts”); Greeno v. Daley, 414 F.3d 645. 653 (7th Cir. 2005)

(“[N]either medical malpractice nor a mere disagreement with a doctor’s medical

judgment amounts to deliberate indifference.”). Without more, an exercise of

professional judgment cannot be deliberate indifference. “By definition a treatment

decision   that’s   based   on   professional   judgment   cannot   evince   deliberate

indifference…A doctor who claims to have exercised professional judgment is

effectively asserting that he lacked a sufficiently culpable mental state, and if no

reasonable jury can discredit that claim, the doctor is entitled to summary judgment.”

Whiting, 839 F.3d at 664 (citing Zaya v. Sood, 836 F.3d at 805-06).

      Courts defer to medical professional’s treatment decisions unless there is

evidence that “no minimally competent professional would have so responded under

those circumstances.” Walker, 940 F.3d at 965 (citing Pyles v.Fahim, 771 F.3d 403,

409 (7th Cir. 2014)). Where evidence exists that the doctor “knew better than to make

the medical decision that he did,” then summary judgment is improper and the claim

should be submitted to a jury. Whiting, 839 F.3d at 664 (citing Petties, 836 F.3d at

730-31). State of mind evidence sufficient to survive a motion for summary judgment

“might include the obviousness of the risk from a particular course of medical

treatment; …persistence in a course of treatment known to be ineffective; or proof

that the defendant’s treatment departed so radically from accepted professional

judgment, practice, or standards that a jury may reasonably infer that the decision




                                                                                     6
was not based on professional judgment.” Walker v. Wexford, 940 F.3d 954, 964 (7th

Cir. 2019) (citing Whiting, 839 F.3d at 664).

      Defendant argues that Crawford has failed to provide any evidence that Dr.

Obaisi was deliberately indifferent, or that his treatment was unreasonable or a

deviation from accepted medical norms. (Dkt. 193 at 11-12) Crawford makes several

arguments in response: 1) Dr. Obaisi’s treatment was unreasonable on the May 14,

2014 visit because it was obvious that Crawford required a full physical examination;

2) an issue of fact remains as to whether Crawford told medical providers about his

neck and shoulder at subsequent appointments; and 3) a jury could reasonably

conclude that the three-month delay caused Crawford unnecessary pain and may

support an inference of deliberate indifference. The Court will address each argument

in turn.

1. Dr. Obaisi’s Treatment on May 14, 2014

      Crawford’s main argument in response to summary judgment is that a jury

could find Dr. Obaisi deliberately indifferent because his treatment decisions on May

14, 2014 were obviously unreasonable. Crawford first argues that Dr. Obaisi did not

conduct a full neurological exam, but merely looked in his eyes and asked him two

questions. (Dkt. 199 at 3) Crawford cites to several website links to demonstrate that

Dr. Obaisi’s neurological exam was deficient, but does not cite to any expert testimony

or other evidence. 3 Crawford also argues that Dr. Obaisi’s failure to conduct a full



3 Plaintiff cites to the following websites: https://www.hopkinsmedicine.org/health/
conditions-and-diseases/neurological-examination;      https://meded.ucsd.edu/clinical
med/neuro2.htm; https://www.ncbi.nlm.nih.gov/books/NBK348940/; and https://infor
                                                                                     7
physical examination was unreasonable, and that Crawford’s need for a full physical

examination was obvious given that Crawford had just experienced a seizure that

resulted in a fall from a top bunk onto a concrete floor. (Dkt. 199) However, Crawford

provides no evidence—other than his own deposition testimony stating that his needs

were obvious and several website links—in support of his arguments.

      The Court agrees with Defendant that no evidence in this case supports an

inference that Dr. Obaisi subjectively “knew better” than to pursue the course of

treatment that he did. As mentioned above, both Dr. Obaisi’s deposition testimony

and Crawford’s deposition testimony demonstrate that Crawford did not tell Dr.

Obaisi that he had any pain in his neck, shoulders, hip, or back at the May 14, 2014

appointment. (Dkt. 200 ¶¶ 43-45) Dr. Obaisi testified that Crawford only complained

of the broken tooth as a result of a self-reported seizure and fall from his bunk. (Dkt.

193 at 10) The record contains no evidence from which a jury could infer that Dr.

Obaisi actually knew of Crawford’s neck and shoulder injury on May 14, 2014 and

chose to disregard it.

      Additionally, Crawford has provided no evidence that Dr. Obaisi’s treatment

decisions substantially departed from accepted medical practice. The only evidence

provided by Crawford includes his own determination that his neck and shoulder




matics.med.nyu.edu/modules/pub/neurosurgery/. These websites generally discuss
the features of a neurological exam. Defendant argues that the Court should not
consider these websites, citing a lack of proper foundation, and argues that these
websites actually support Dr. Obaisi’s arguments that he conducted an adequate
neurological exam. (Dkt. 207 at 3-4) Regardless, Plaintiff does not cite to any evidence
other than these websites.
                                                                                      8
injuries were obvious. Crawford has provided no expert testimony. Without evidence

that Dr. Obaisi’s failure to physically examine Crawford substantially departed from

accepted medical standards, Crawford has only shown that he disagrees with Dr.

Obaisi’s treatment. That is not enough to create a genuine issue of material fact as to

whether Dr. Obaisi was deliberately indifferent to Crawford’s serious medical needs.

Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010) (deliberate indifference requires

more than a disagreement with a doctor’s medical judgment); Walker v. Zunker, 30

Fed. Appx. 625, 628 (7th Cir. 2002) (“[w]ithout any medical evidence of inadequate

treatment, a prisoner’s self-serving opinion of the quality of treatment is insufficient

to raise a genuine issue of material fact”).

      To survive summary judgment, Crawford needed to present evidence sufficient

to show that Dr. Obaisi’s treatment decisions were “so far afield of accepted

professional standards as to raise the inference that it was not actually based on

medical judgment.” Whiting, 839 F.3d at 664 (citing Norfleet v. Webster, 439 F.3d

392, 396 (7th Cir. 2006)). Crawford’s evidence here falls short of what is required.

Crawford has not provided any expert testimony indicating that Dr. Obaisi’s

treatment departed from accepted medical practice, much less substantially so. See

Whiting, 839 F.3d at 663.

      In contrast, Dr. Obaisi has provided evidence that he was, in fact, responsive

to Crawford’s medical needs on May 14, 2014, and extended adequate care to

Crawford. In his deposition testimony, Dr. Obaisi stated that he performed a

neurological exam on Crawford to rule out the most probable and serious medical



                                                                                      9
issues that could have resulted from a fall of that magnitude. (Dkt. 193 at 11) After

determining that Crawford was alert and oriented, Dr. Obaisi provided Crawford

with anti-seizure medication to prevent another episode of this kind, and immediately

referred Crawford to the dental department on an urgent basis. 4 Based on this record,

no reasonable jury could find that Dr. Obaisi was subjectively indifferent to

Crawford’s serious medical needs.

2. Crawford’s Subsequent Appointments

      Crawford next argues that an issue of fact remains as to whether he told

medical staff about his neck and shoulder pain prior to August 19, 2014. (Dkt. 199 at

6) As mentioned above, Crawford had several appointments with medical staff

between the date of his fall and the date he received a diagnosis and treatment for

his neck and shoulder sprain. 5 None of the medical notes for those appointments

contain complaints of pain in Crawford’s neck, shoulder, back, or hip. (Dkt 200 ¶ 43)

Yet Crawford maintains that he reported pain in these areas at each appointment,

and that medical staff ignored his complaints. (Id. at ¶ 73)

      Crawford’s own testimony is the only evidence in his favor and is directly

contradicted by various medical records and notes provided by Defendant. His own,




4 Treating the tooth was outside Dr. Obaisi’s expertise, and Crawford does not fault
Dr. Obaisi for any of the care stemming from his tooth. Crawford dismissed the dental
care provider after Defendants filed their motion for summary judgment. (Dkt. 198)
5 Crawford had a follow up appointment on May 16, 2014, an appointment regarding

testicular pain on June 4, 2014, an appointment regarding abdominal pain on July
15, 2014, and an appointment regarding Crawford’s blood pressure and seizures on
August 12, 2014. None of the medical personnel’s appointment notes contain any
complaints of pain in Crawford’s neck, shoulders, back, or hip. (Dkt. 200 ¶¶ 50-53)
                                                                                   10
self-serving testimony is not enough to create a genuine issue of material fact,

especially when directly contradicted by the record. See Walker, 30 Fed. Appx. at 628

(“[w]ithout any medical evidence of inadequate treatment, a prisoner’s self-serving

opinion of the quality of treatment is insufficient to raise a genuine issue of material

fact”); U.S. v. Funds in the Amount of $100,120.00, 730 F.3d 711, 718 (7th Cir. 2013)

(noting that, although unsubstantiated, self-serving affidavits may generally be used

to defeat summary judgment, parties may not “manufacture material fact questions

by affidavit testimony that contradicts prior sworn testimony.”).

      Crawford’s response to summary judgment briefly mentions that the absence

of a note in a medical record cannot establish lack of a complaint, and that Dr. Obaisi

did not provide “any evidence about the practices of note-takers.” (Dkt. 199 at 6)

However, it is not Dr. Obaisi’s burden to do so. Crawford himself has failed to present

any evidence or reasons to doubt the accuracy of the note-takers. Again, the only

evidence in Crawford’s favor is his own testimony which is directly contradicted by

the record. Based on the record before the Court, there is no genuine dispute of

material fact to submit to a jury.

3. Delay in Diagnosis and Treatment

      Crawford further argues that the three-month delay in treatment caused

Crawford unnecessary pain and may “support an inference of deliberate indifference.”

(Dkt. 199 at 2) (citing Gaston v. ParthaSarthi Ghosh, No. 11 C 6612, 2017 WL

5891042, at *8 (N.D. Ill. Nov. 28, 2017)). In response, Dr. Obaisi counters that the




                                                                                     11
evidentiary record reveals that Dr. Obaisi was responsive to Plaintiff’s complaints

and cannot support an inference of deliberate indifference.

      The question of whether the three-month delay caused Crawford unnecessary

pain is only relevant if Crawford had demonstrated deliberate indifference. Once a

plaintiff demonstrates deliberate indifference, he must also demonstrate causation in

order to prevail. See Grayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010) (stating the

elements of a deliberate indifference claim: (1) an objectively serious medical

condition, (2) defendants knew of the condition and were deliberately indifferent in

treating the plaintiff, and (3) the indifference caused the injury or harm). When the

plaintiff alleges the defendant delayed, rather than denied, medical treatment, the

Seventh Circuit has required the plaintiff to present “verifying medical evidence” that

the delay, and not the underlying condition, caused some harm. Walker v. Wexford,

940 F.3d 954, 964 (7th Cir. 2019) (citing Jackson v. Pollion, 733 F.3d 786, 790 (7th

Cir. 2013)).

      Here, Crawford argues that the delay in diagnosis and treatment caused harm

in the form of unnecessary and prolonged pain. (Dkt. 199 at 5) However, the Court

need not reach this issue as it has already concluded that Crawford failed to

demonstrate Dr. Obaisi’s deliberate indifference—the second element of Crawford’s

claim. Even if the Court did reach the causation issue, Crawford’s argument would

still fail. Crawford has not provided the requisite “verifying medical evidence” that

the delay in treatment caused him any additional harm. Crawford’s only evidence is

Dr. Obaisi’s deposition testimony in which Dr. Obaisi acknowledges that treatment



                                                                                    12
generally lessens the duration of a sprain. (Dkt. 199 at 5) This is hardly sufficient

verifying medical evidence to demonstrate causation and harm.

      Plaintiff also suggests that the delay in medical treatment may support an

inference of deliberate indifference. Gaston, 2017 WL 5891042, at *8 (citing Greiveson

v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008)). The Court disagrees. As previously

discussed, the record does not indicate that Dr. Obaisi’s treatment on May 14, 2014

was deficient. Nor does the record indicate that Dr. Obaisi knew of Plaintiff’s pain

until August 19, 2014. On the contrary, the record indicates that Dr. Obaisi was

responsive to Plaintiff’s medical needs at both appointments. Once Crawford

complained of pain in his neck and shoulder on August 19, 2014, Dr. Obaisi addressed

that concern by diagnosing the sprain and providing Naprosyn. (Dkt. 193 at 12). Even

with the delay, these facts do not support an inference that Dr. Obaisi was

deliberately indifferent.

      Considering Crawford’s treatment overall, the Court believes that the record

does not show a pattern of deliberate indifference to Crawford’s serious medical

needs. See Petties, 836 F.3d at 728 (“we look at the totality of an inmate’s medical

care when considering whether that care evidences deliberate indifference to serious

medical needs.”). Rather, the record shows that Dr. Obaisi responded to Crawford’s

changing symptoms and was receptive to Crawford’s medical issues as they arose. No




                                                                                   13
reasonable jury could infer that Dr. Obaisi was deliberately indifferent. Accordingly,

Dr. Obaisi is entitled to summary judgment. 6

                                    CONCLUSION

         For the reasons stated above, the Court grants Defendant’s motion for

summary judgment.


                                          E N T E R:



    Dated: December 20, 2019

                                          MARY M. ROWLAND
                                          United States District Judge




6Because the Court grants summary judgment based on Dr. Obaisi’s first argument,
the Court declines to address Dr. Obaisi’s other arguments regarding qualified
immunity and punitive damages.
                                                                                   14
